     Case 2:17-cv-00062-SMJ       ECF No. 424      filed 12/10/20   PageID.8851 Page 1 of 4



                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
1                                                                       EASTERN DISTRICT OF WASHINGTON




2                                                                        Dec 10, 2020
                                                                             SEAN F. MCAVOY, CLERK


3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     BARBARA DAVIS, as Personal                    No.    2:17-cv-00062-SMJ
5    Representative of the Estate of G.B.,
     deceased,
6                                                  ORDER DISMISSING
                                Plaintiff,         DEFENDANTS AND DIRECTING
7                                                  JOINT STATUS REPORT
                         v.
8
     WASHINGTON                         STATE
9    DEPARTMENT OF SOCIAL AND
     HEALTH SERVICES; JENNIFER
10   STRUS, individually and in her official
     capacity acting under the color of state
11   law; HEIDI KAAS, individually and in
     her official capacity acting under the
12   color of state law; MELISSA
     KEHMEIER, individually and in her
13   official capacity acting under the color of
     state law; JAMES DESMOND,
14   individually and in his official capacity
     acting under the color of state law;
15   CASSIE ANDERSON, individually and
     in her official capacity acting under the
16   color of state law; BRINA CARRIGAN,
     individually and in her official capacity
17   acting under the color of state law;
     MAGGIE STEWART, individually and
18   in her official capacity acting under the
     color of state law; LORI BLAKE,
19   individually and in her official capacity
     acting under the color of state law;
20   SHANNON SULLIVAN, individually
     and in her official capacity acting under

     ORDER DISMISSING DEFENDANTS AND DIRECTING JOINT STATUS
     REPORT – 1
     Case 2:17-cv-00062-SMJ       ECF No. 424      filed 12/10/20   PageID.8852 Page 2 of 4




1    the color of state law; SUSAN
     STEINER, individually and in her
2    official capacity acting under the color of
     state law; CAMERON NORTON,
3    individually and in his official capacity
     acting under the color of state law;
4    SARAH OASE, individually and in her
     official capacity acting under the color of
5    state     law;     RANA        PULLOM,
     individually and in her official capacity
6    acting under the color of state law;
     DONALD WILLIAMS, individually
7    and in her official capacity acting under
     the color of state law; CHRIS MEJIA,
8    individually and in his official capacity
     acting under the color of state law;
9    RIVERSIDE SCHOOL DISTRICT NO.
     416, a Municipal Corporation duly
10   organized and existing under the laws of
     Washington State; TOM STOKES,
11   individually and in his official capacity
     and the marital community comprised
12   thereof;     JEREMY         KIRKLAND,
     individually and in his official capacity
13   and the marital community comprised
     thereof; JANE DOE STOKES, and the
14   marital community comprised thereof;
     JANE DOE KIRKLAND, and the
15   marital community comprised thereof;
     and JOHN DOES 1–50,
16
                                Defendants.
17
           Before the Court, without oral argument, is the parties’ Stipulated Motion for
18
     Dismissal of Defendants Sarah Oase, James Desmond, Jeremy Kirkland, Tom
19
     Stokes, and Heidi Kaas, ECF Nos. 422.
20


     ORDER DISMISSING DEFENDANTS AND DIRECTING JOINT STATUS
     REPORT – 2
     Case 2:17-cv-00062-SMJ     ECF No. 424   filed 12/10/20   PageID.8853 Page 3 of 4




1         Consistent with the parties’ agreement and Federal Rule of Civil Procedure

2    41(a)(1)(A)(ii), IT IS HEREBY ORDERED:

3         1.    The parties’ Stipulated Motion for Dismissal of Defendants Sarah

4               Oase, James Desmond, Jeremy Kirkland, Tom Stokes, and Heidi Kaas,

5               ECF No. 422, is GRANTED.

6         2.    All claims against Tom Stokes, Sarah Oase, James Desmond, Jeremy

7               Kirkland, and Heidi Kaas are DISMISSED WITH PREJUDICE,

8               with all parties to bear their own costs and attorney fees.

9         3.    The Clerk’s Office is directed to AMEND the caption as follows:

10                 BARBARA DAVIS, as Personal Representative of the Estate of
                   G.B., deceased,
11
                              Plaintiff,
12
                      v.
13

14                 WASHINGTON STATE DEPARTMENT OF SOCIAL AND
                   HEALTH SERVICES; JENNIFER STRUS, individually and in her
15                 official capacity acting under the color of state law; MELISSA
                   KEHMEIER, individually and in her official capacity acting under
16                 the color of state law; CASSIE ANDERSON, individually and in
                   her official capacity acting under the color of state law; BRINA
17                 CARRIGAN, individually and in her official capacity acting under
                   the color of state law; MAGGIE STEWART, individually and in
18                 her official capacity acting under the color of state law; LORI
                   BLAKE, individually and in her official capacity acting under the
19                 color of state law; SHANNON SULLIVAN, individually and in her
                   official capacity acting under the color of state law; SUSAN
20                 STEINER, individually and in her official capacity acting under the
                   color of state law; CAMERON NORTON, individually and in his

     ORDER DISMISSING DEFENDANTS AND DIRECTING JOINT STATUS
     REPORT – 3
     Case 2:17-cv-00062-SMJ      ECF No. 424   filed 12/10/20   PageID.8854 Page 4 of 4




1                    official capacity acting under the color of state law; RANA
                     PULLOM, individually and in her official capacity acting under the
2                    color of state law; DONALD WILLIAMS, individually and in her
                     official capacity acting under the color of state law; CHRIS MEJIA,
3                    individually and in her official capacity acting under the color of
                     state law; RIVERSIDE SCHOOL DISTRICT NO. 416, a
4                    Municipal Corporation duly organized and existing under the laws
                     of Washington State; JANE DOE STOKES, and the marital
5                    community comprised thereof; JANE DOE KIRKLAND, and the
                     marital community comprised thereof; and JOHN DOES 1–50,
6
                                           Defendants.
7
           4.     The hearing on Plaintiff’s Motion for Partial Summary Judgment
8
                  Against WSDSHS, ECF No. 412, is STRICKEN.
9
           5.     ALL remaining parties are directed to FILE a joint status report by
10
                  no later than December 17, 2020 updating the Court on the status of
11
                  settlement as to each of the remaining parties and proposing a
12
                  briefing schedule as to Plaintiff’s Motion for Partial Summary
13
                  Judgment Against WSDSHS, ECF No. 412.
14

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide copies to all counsel.

17         DATED this 10th day of December 2020.

18

19                             _________________________
                               SALVADOR MENDOZA, JR.
20                             United States District Judge


     ORDER DISMISSING DEFENDANTS AND DIRECTING JOINT STATUS
     REPORT – 4
